DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 14 September 2022 is acknowledged.
Claims 2-3 and 5-11 are presented.
Claim 11 is amended.
Response to Arguments
Applicant’s arguments (see pages 5-6 of the reply of 14 September 2022) with respect to prior art rejections of claim(s) 2-3 and 5-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over [Chen, GB 2501396 A] in view of [Semba, US 2009/0007311].
Regarding claim 11:
Chen teaches (Figs. 1-4):
A swimsuit (“pant”; pg. 3 line 17; Chen teaches the pant is appropriate for “exercise” (Abstract), and swimming is a form of exercise), comprising: 
two band-shaped tightening portions on each of a left side (“zoster 60” (pg. 3 line 19) and one of “two rear zosters 30” (pg. 3 line 19)) and a right side (“zoster 40” (pg. 3 line 19) and the other of “two rear zosters 30” (pg. 3 line 19)) of the swimsuit, wherein 
the swimsuit comprises right and left legs (see annotated Figs. 1-2 – a below), with upper ends of the right and left legs joining at a crotch (see annotated Figs. 1-2 – a below) of the swimsuit, the swimsuit being configured to cover at least a portion of left and right thighs (the paragraph spanning pages 3-4) and left and right hips (the paragraph spanning pages 3-4) of a wearer when worn, 
the two band-shaped tightening portions on the left side are arranged so as to extend in a body length direction from the left hip to the left thigh (see annotated Figs. 1-2 – a below) and intersect with each other at a single left intersection (see annotated Figs. 1-2 – a below), wherein both of the two band-shaped tightening portions on the left side are arranged to pass across the left waist, the left hip and to the left thigh (see annotated Figs. 1-2 – a below), 
the two band-shaped tightening portions on the right side are arranged so as to extend in the body length direction from the right hip to the right thigh (see annotated Figs. 1-2 – a below) and intersect with each other at a single right intersection (see annotated Figs. 1-2 – a below), wherein both of the two band-shaped tightening portions on the right side are arranged to pass across the right waist, the right hip and to the right thigh (see to annotated Figs. 1-2 – a below), 
the left intersection of the tightening portions is configured: 
to be located between the top of the left hip (Chen’s numeral 12 indicates “hip portion” (pg. 3 line 25); both intersections are below 12 as embodied in Chen Fig. 2) and proximal 1/3 of the wearer's left hamstring (the present application explains that the hamstrings “are located at the back of the thigh” (page 5 of the present specification); Chen’s 13 represents “left-thigh portion” (pg. 3 line 26); accordingly the intersection is configured to be located above the proximal 1/3 of a wearer’s hamstring), and 
to cover a portion of the left hamstring (the present application explains that the hamstrings “are located at the back of the thigh” (page 5 of the present specification); Chen’s 13 represents “left-thigh portion” (pg. 3 line 26); accordingly the intersection is configured to cover a portion of the left hamstring), 
the right intersection of the tightening portions is configured: 
to be located between the top of the right hip (Chen’s numeral 12 indicates “hip portion” (pg. 3 line 25); both intersections are below 12 as embodied in Chen Fig. 2) and proximal 1/3 of the wearer's right hamstring (the present application explains that the hamstrings “are located at the back of the thigh” (page 5 of the present specification); Chen’s 14 represents “right-thigh portion” (pg. 3 line 26); accordingly the intersection is configured to be located above the proximal 1/3 of a wearer’s hamstring), and 
to cover a portion of the right hamstring (the present application explains that the hamstrings “are located at the back of the thigh” (page 5 of the present specification); Chen’s 14 represents “right-thigh portion” (pg. 3 line 26); accordingly the intersection is configured to cover a portion of the right hamstring), and 
portions of the left intersection of the tightening bands and the right intersection of the tightening bands that respectively cover the portions of the left and right hamstrings being located below the crotch of the swimsuit (the intersections identified in the below annotated Figs. 1-2 - a are so located).

(Although Chen does not rigorously identify where thigh portions 13,14 end/begin, it is noted the swimsuit will fit differently sized people in different manners such that the limitations are met by being configured to cover a wearer’s muscles as claimed.)

    PNG
    media_image1.png
    953
    1233
    media_image1.png
    Greyscale



Chen as embodied in Figs. 1-4 doesn’t expressly teach the swimsuit comprises a stretchable fabric.
However, Chen does teach that the body 10 of the swimsuit is “made of…fiber or a knitted cloth made of a plurality of fibers…Preferably, the main body 10 has slight tightening strength for clinging to human skin” (pg. 3 lines 22-24).  
Thus Chen at least teaches the swimsuit comprises fabric (i.e. knitted cloth made of a plurality of fibers) and that the main body has a slight tightening strength.  One of ordinary skill would recognize that the slight tightening strength taught by Chen could be achieved via a stretchable fabric (one would recognize that a stretchable fabric would afford a tightening strength for clinging as described).  Moreover, one would recognize that knitted cloth appropriate for exercise wear that is stretchable and affords a slight tightening strength for clinging to the skin is known in the art.  Thus Chen at least suggests stretchable fabric.
However, Semba teaches a swimsuit (i.e. appropriate for exercise (para 34), and swimming is a form of exercise) wherein the swimsuit’s main body is a stretchable knitted fabric: “main body 2 is constituted by a knitted fabric with stretchability” (para 29).  Semba further teaches the main body has a “tightening force” (final sentence of para 33).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the swimwear of Chen such that its main body comprises a stretchable knitted fabric, as in Semba, in order to yield a swimwear whose main body affords a slight tightening strength appropriate for clinging to the human skin, a motivation found within Chen.

Regarding claim 5:
Chen in view of Semba teaches the swimsuit according to claim 11, as set forth above.
Chen further teaches wherein the left and right intersections of the tightening portions are configured to be located in regions that respectively cover a portion of the wearer's left and right biceps femoris and/or semitendinosus.
(The present application (page 5) recites “biceps femoris…and…semitendinosus…are located at the back of the thigh”; Chen’s 13 represents “left-thigh portion” (pg. 3 line 26); Chen’s 14 represents “right-thigh portion” (pg. 3 line 26); accordingly the left and right intersections are configured to cover a portion of the wearer’s left and right biceps femoris and/or semitendinosus.  Although Chen does not rigorously identify where thigh portions 13, 14 end/begin, it is noted the swimsuit will fit differently sized people in different manners such that the limitation is met by being configured to cover a wearer’s muscles as claimed.)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Chen, GB 2501396 A] and [Semba, US 2009/0007311] as applied to claim 11 above, and further in view of [Fujii, US 6,186,970] and [Niita, JP2013-002011].
Chen in view of Semba teaches the swimsuit according to claim 11, as set forth above.
The modified Chen as applied to claim 11 does teach a stretchable fabric that constitutes a main body of the swimsuit (refer to above treatment of claim 11).  Moreover, Chen does teach that the tightening strengths of the tightening portions 60, 30, 30, and 40 are a result of “elastomeric fiber bands” (the paragraph spanning pages 5-6).  Chen also refers to the tightening pant comprising “a main body 10 with a series of elastomeric tightening bands or zosters mounted on it” (Abstract, emphasis provided by Examiner). Thus the modified Chen teaches wherein the tightening portions are each formed by bonding (i.e. “mounted”) a tape-shaped stretchable material (i.e. one of the “elastomeric tightening bands”) to a stretchable fabric that constitutes a main body of the swimsuit.
Chen does not expressly teach that the tape-shaped stretchable material is a tape-shaped stretchable fabric.  However, Chen refers to it as one of “elastomeric fiber bands” (see above).  One of ordinary skill would look to the word “fiber” in the description of “fiber bands” and the apparent two-dimensional nature of the bands as embodied in Chen’s figures at conclude that Chen at least suggests they are fabric. 
However, Fujii teaches a swimwear (Fujii teaches pertinence to garment performance “during exercise”; col. 1 line 41, and swimming is a form of exercise) wherein a tape-shaped (col. 2 line 36) stretchable material is a tape-shaped stretchable fabric: “portion having a strong straining force is formed in a way in which a predetermined shaped stretchable fabric is overlapped with the garment's main part by stitching or adhering” (col. 18 lines 7-10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the tape-shaped stretchable material of the modified Chen to be a tape-shaped stretchable fabric, as in Fujii, as a simple substitution of one known element for another to obtain the predictable result of an appropriate tightening portion for a lower body swimwear.  One of ordinary skill would expect the tape-shaped stretchable fabric of Fujii to perform similar to the tape-shaped stretchable material of Chen.

Thus the modified Chen teaches all the limitations except does not expressly teach wherein the tightening portions are each formed by bonding a piece of tension tape to a stretchable fabric that constitutes a main body of the swimsuit, and then bonding a tape-shaped stretchable fabric having a larger width than the tension tape to the stretchable fabric that constitutes the main body of the swimsuit via the tension tape so that the tape-shaped stretchable fabric covers the tension tape.
However, in further view of Fujii:
Fujii teaches ““portion having a strong straining force is formed in a way in which a predetermined shaped stretchable fabric is overlapped with the garment's main part by stitching or adhering” (col. 18 lines 7-10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Chen such that its tape-shaped stretchable fabric is bonded to the stretchable fabric of the main body of the swimsuit via by adhering, as taught by Fujii, in order to yield the predictable result of a durably attached stretchable fabric to the garment.  In adopting the modification, one would arrive at a piece of tension adhered to the stretchable fabric constituting a main body of the swimsuit wherein the tape-shaped stretchable fabric is bonded by adhering.
However, although the modified Chen teaches formed by bonding/adhering (see the paragraph above this one) the modified Chen does not expressly teach wherein the tightening portions are each formed by bonding a piece of tension tape to a stretchable fabric that constitutes a main body of the swimsuit, and then bonding a tape-shaped stretchable fabric having a larger width than the tension tape to the stretchable fabric that constitutes the main body of the swimsuit via the tension tape so that the tape-shaped stretchable fabric covers the tension tape.

However, Niita teaches (Fig. 3) a fabric structure comprising “laminating a…fabric 10, a…sheet 30, and a… sheet 20 in this order” (paragraph 27) wherein the sheet 30 is an adhesive tape (insofar as it is “belt-like” and “adhered” to fabric 10 (paragraph 28)) and wherein sheet 20 is tape-shaped and stretchable (insofar as it is “belt-like” (paragraph 28) and has an “elongation ratio” as described in paragraph 32) and wherein the tape-shaped stretchable sheet has a larger width than the adhesive (paragraphs 30-31).  Niita further teaches the configuration prevents reduces the risk of the sheets from being separated from the underlying fabric (paragraph 35).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the swimwear of Chen in such a way that its tension tape is adhered via adhesive tape as in Niita and then in such a way that the tape-shaped stretchable fabric overlying the adhesive has a larger width than the adhesive, also as in Niita, in order to arrive at an improved article, one which reduces the risk of separation of the adhesive from the garment, as taught by Niita (paragraph 35).  One would be motivated to adopt the modification insofar as Fujii teaches the desirability of adequate garment “durability” (col. 17 line 66) in relation to the manner in which the tightening portions are formed.
In adopting this modification taught by Niita, one would arrive at wherein the tightening portions are each formed by bonding a piece of tension tape to a stretchable fabric that constitutes a main body of the swimsuit, and then bonding a tape-shaped stretchable fabric having a larger width than the tension tape to the stretchable fabric that constitutes the main body of the swimsuit via the tension tape so that the tape-shaped stretchable fabric covers the tension tape. 
(insofar as the modified tape of the modified garment is present at the tightening portions, it is tension tape.)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Chen, GB 2501396 A], [Semba, US 2009/0007311], [Fujii, US 6,186,970] and [Niita, JP2013-002011] as applied to claim 2 above and further in view of [Kawai, WO 2012/043686].
Chen in view of Semba, Fujii, and Niita teaches the swimsuit according to claim 2, as set forth above.
Chen does not expressly teach wherein the tension tape and the tape- shaped stretchable fabric are located on the inside of the swimsuit.
However, Kawai teaches (page 3 lines 7-10 of the translation and in reference to Fig. 1): band-shaped tightening portions disposed on an interior (i.e. body-facing) surface of a lower body garment: “a pair of left and right extensible belt-like structures 30 (band-like tightening structures) extending over at least a part of the body and legs. The stretchable belt-like structure 30 is sewn to the back surface of the girdle 1, and only the stitch 31 appears on the front surface”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the swimsuit of the modified Chen such that its tightening portion structure is disposed on the inside (body-facing) surface of the garment, as in Kawai, in order to yield the predictable result of having the opposing surface (i.e. the surface facing away from the body) having the appearance of the absence of such structure when viewed an observer when the garment is worn by the wearer.  A motivation to adopt the modification ca be found in Fujii because at least suggests that excessive tightening portion material (via excessive thickness) can detract from the appearance of the garment (col. 19 lines 45-48).
In adopting the modification, one would arrive at the claimed limitation the tension tape and the tape- shaped stretchable fabric are located on the inside of the swimsuit because both adherent tape and the fabric would be disposed on the inside of the swimsuit in order to achieve the modification.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Chen, GB 2501396 A] and [Semba, US 2009/0007311] as applied to claim 11 above, and further in view of [Gorjanc, NPL 2008].
Chen in view of Semba teaches the swimsuit according to claim 11, as presented above.
Chen does not explicitly teach wherein the stretchable fabric has a tensile modulus of elasticity in the body length direction of 140 x 10-5 N/mm2 or more and 200 x 10-5 N/mm2 or less.
Gorjanc teaches (Table 2) a stretchable fabric (fabric Wo/EI – T3; see Table 1; see also description of fabrics in the first paragraph of “Methods” on page 64) has a tensile modulus of 0.0005 Nmm-2 (weft direction, E1) and a tensile modulus of 0.737 Nmm-2 (weft direction, E2).  Inasmuch as these values are equivalent to 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2, Gorjanc teaches a stretch-woven fabric has a tensile modulus of 140 x 10-5 N/mm2 or more and 200 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the stretchable fabric and arrive at the claimed ranges in the body length direction in order to achieve an optimal configuration for the purpose of creating a suitably flexible swimsuit, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretchable fabrics, especially in light of Gorjanc.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over [Chen, GB 2501396 A] and [Semba, US 2009/0007311] as applied to claim 11 above, and further in view of [Gorjanc, NPL 2008] and [Spenser, US 2017/0280791].

Regarding claim 7,
Chen in view of Semba teaches the swimsuit according to claim 11, as presented above.
Chen does not explicitly teach wherein the tightening portions have a tensile modulus of elasticity in the body length direction of 160 x 10-5 N/mm2 or more and 220 x 10-5 N/mm2 or less.
Chen, however, does teach manipulation of “tightening strength” by adjustment of the denier of the yarns that constitute the tightening portions as well as the geometric configuration of the tightening portions themselves (pg. 5 lines 19-22); thus Chen at least teaches manipulation of the tightening portions in order to affect their tightening strengths.
Spenser teaches tightening portion “restraint strip” for an aquatic sport performance garment; the tightening portion comprises “a first modulus of elasticity that is approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated” [0089].
Gorjanc teaches (Table 2) stretchable fabric (fabric Wo/EI – T3; see Table 1; see also description of fabrics in the first paragraph of “Methods” on page 64) has a tensile modulus of 0.0005 Nmm-2 (weft direction, E1) and a tensile modulus of 0.737 Nmm-2 (weft direction, E2).  Inasmuch as these values are equivalent to 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2, Gorjanc teaches a stretchable fabric has a tensile modulus of 140 x 10-5 N/mm2 or more and 200 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the stretchable fabric in the body length direction in order to achieve an optimal configuration for the purpose of creating a suitably flexible swimsuit, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretchable fabrics, especially in light of Gorjanc.
Insofar as Gorjanc teaches stretchable fabrics have moduli of 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2 and Spenser teaches tightening portions should have modulus approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated, Gorjanc and Spenser teach a tightening portion having modulus of 100 x 10-5 N/mm2 and a modulus of 147400 N/mm2, thus a modulus of 160 x 10-5 N/mm2 or more and 220 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity and arrive at the claimed ranges thereof of the tightening portions in the body length direction in order to achieve an optimal configuration for the purpose of creating suitably restrictive tightening portions, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretchable fabrics, especially in light of Gorjanc.

Regarding claim 8,
Chen in view of Semba teaches the swimsuit according to claim 11, as presented above.
Chen does not explicitly teach wherein the tightening portions have a tensile modulus of elasticity in the body length direction of 160 x 10-5 N/mm2 or more and 220 x 10-5 N/mm2 or less.
Chen, however, does teach manipulation of “tightening strength” by adjustment of the denier of the yarns that constitute the tightening portions as well as the geometric configuration of the tightening portions themselves (pg. 5 lines 19-22); thus Chen at least teaches manipulation of the tightening portions in order to affect their tightening strengths.
Spenser teaches tightening portion “restraint strip” for an aquatic sport performance garment; the tightening portion comprises “a first modulus of elasticity that is approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated” [0089].
Gorjanc teaches (Table 2) stretchable fabric (fabric Wo/EI – T3; see Table 1; see also description of fabrics in the first paragraph of “Methods” on page 64) has a tensile modulus of 0.0005 Nmm-2 (weft direction, E1) and a tensile modulus of 0.737 Nmm-2 (weft direction, E2).  Inasmuch as these values are equivalent to 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2, Gorjanc teaches a stretchable fabric has a tensile modulus of 140 x 10-5 N/mm2 or more and 200 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the stretchable fabric in the body length direction in order to achieve an optimal configuration for the purpose of creating a suitably flexible and comfortable swimsuit, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretchable fabrics, especially in light of Gorjanc.
Insofar as Gorjanc teaches stretchable woven fabrics have moduli of 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2 and Spenser teaches tightening portions should have modulus approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated, Gorjanc and Spenser teach a tightening portion having modulus of 100 x 10-5 N/mm2 and a modulus of 147400 N/mm2, thus a modulus of 160 x 10-5 N/mm2 or more and 220 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity and arrive at the claimed ranges thereof of the left and right intersections of the tightening portions in the body length direction in order to achieve an optimal configuration for the purpose of creating suitably restrictive intersecting tightening portions, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretchable fabrics, especially in light of Gorjanc.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over [Chen, GB 2501396 A] and [Semba, US 2009/0007311] as applied to claim 7 above, and further in view of [Gorjanc, NPL 2008] and [Spenser, US 2017/0280791].
Chen in view of Semba teaches the swimsuit according to claim 7, as presented above.
Chen does not explicitly teach wherein the tightening portions have a tensile modulus of elasticity in the body length direction of 160 x 10-5 N/mm2 or more and 220 x 10-5 N/mm2 or less.
Chen, however, does teach manipulation of “tightening strength” by adjustment of the denier of the yarns that constitute the tightening portions as well as the geometric configuration of the tightening portions themselves (pg. 5 lines 19-22); thus Chen at least teaches manipulation of the tightening portions in order to affect their tightening strengths.
Spenser teaches tightening portion “restraint strip” comprises “a first modulus of elasticity that is approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated” [0089].
Gorjanc teaches (Table 2) stretchable fabric (fabric Wo/EI – T3; see Table 1; see also description of fabrics in the first paragraph of “Methods” on page 64) has a tensile modulus of 0.0005 Nmm-2 (weft direction, E1) and a tensile modulus of 0.737 Nmm-2 (weft direction, E2).  Inasmuch as these values are equivalent to 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2, Gorjanc teaches a stretchable fabric has a tensile modulus of 140 x 10-5 N/mm2 or more and 200 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the stretchable fabric in the body length direction in order to achieve an optimal configuration for the purpose of creating a suitably flexible and comfortable swimsuit, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretch-woven fabrics, especially in light of Gorjanc.
Insofar as Gorjanc teaches stretchable fabrics have moduli of 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2 and Spenser teaches tightening portions should have modulus approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated, Gorjanc and Spenser teach a tightening portion having modulus of 100 x 10-5 N/mm2 and a modulus of 147400 N/mm2, thus a modulus of 160 x 10-5 N/mm2 or more and 220 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the left and right intersections of the tightening portions and to arrive at the claimed ranges thereof in the body length direction in order to achieve an optimal configuration for the purpose of creating suitably restrictive intersecting tightening portions, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretchable fabrics, especially in light of Gorjanc.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over [Chen, GB 2501396 A] and [Semba, US 2009/0007311] as applied to claim 5 above, and further in view of [Gorjanc, NPL 2008] and [Spenser, US 2017/0280791].
Chen in view of Semba teaches the swimsuit according to claim 5, as presented above.
Chen does not explicitly teach wherein the tightening portions have a tensile modulus of elasticity in the body length direction of 160 x 10-5 N/mm2 or more and 220 x 10-5 N/mm2 or less.
Chen, however, does teach manipulation of “tightening strength” by adjustment of the denier of the yarns that constitute the tightening portions as well as the geometric configuration of the tightening portions themselves (pg. 5 lines 19-22); thus Chen at least teaches manipulation of the tightening portions in order to affect their tightening strengths.
Spenser teaches tightening portion “restraint strip” comprises “a first modulus of elasticity that is approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated” [0089].
Gorjanc teaches (Table 2) stretchable fabric (fabric Wo/EI – T3; see Table 1; see also description of fabrics in the first paragraph of “Methods” on page 64) has a tensile modulus of 0.0005 Nmm-2 (weft direction, E1) and a tensile modulus of 0.737 Nmm-2 (weft direction, E2).  Inasmuch as these values are equivalent to 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2, Gorjanc teaches stretchable fabric has a tensile modulus of 140 x 10-5 N/mm2 or more and 200 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the stretchable fabric in the body length direction in order to achieve an optimal configuration for the purpose of creating a suitably flexible swimsuit, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretchable fabrics, especially in light of Gorjanc.
Insofar as Gorjanc teaches stretchable fabrics have moduli of 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2 and Spenser teaches tightening portions should have modulus approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated, Gorjanc and Spenser teach a tightening portion having modulus of 100 x 10-5 N/mm2 and a modulus of 147400 N/mm2, thus a modulus of 160 x 10-5 N/mm2 or more and 220 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the left and right intersections of the tightening portions and arrive at the claimed ranges thereof in the body length direction in order to achieve an optimal configuration for the purpose of creating suitably restrictive intersecting tightening portions, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretchable fabrics, especially in light of Gorjanc.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         
/SALLY HADEN/               Primary Examiner, Art Unit 3732